Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     DETAILED ACTION
This is in response to the communication filed on 09/09/2021. Claims 1-20 were pending in the application. Claims 1-20 have been allowed.  
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                                                Response to Arguments
Applicant’s arguments, see remarks, filed on 09/09/2021 with respect to 103 type rejections of claims 1-2 have been fully considered and are persuasive.  Previous 103 type rejections of claims 1-2 have been withdrawn based on applicant’s persuasive arguments and because of further amendments made to the independent claim. Applicant’s arguments, see remarks, filed on 09/09/2021 with respect to 103 type rejections of claims 3-7 have been fully considered and are persuasive.  Previous 103 type rejections of claims 3-7 have been withdrawn based on applicant’s persuasive arguments and because of further amendments made to the independent claim. Applicant’s arguments, see remarks, filed on 09/09/2021 with respect to 103 type rejections of claims 8-10 and 12-19 have been fully considered and are persuasive.  Previous 103 type rejections of claims 8-10 and 12-19 have been withdrawn based on applicant’s persuasive arguments and because of further amendments made to the independent claim. 
                                                             Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Philip H. Burrus (Reg. No. 45,432) on 11/14/2021.
Claims 1, 3, 6, 8 and 14 have been amended as follows:
Claim 1. 	(Currently Amended) A method in an electronic device, the method comprising:
receiving, at a user interface of the electronic device, a request to authenticate the electronic device as a secure electronic device;
transmitting, with a communication device, the request to authenticate the electronic device to a remote electronic device across a network;
receiving, with the communication device from the remote electronic device, a security challenge;
obtaining, with one or more processors, a response to the security challenge using a secret key stored in an encrypted memory of the electronic device; and
;
wherein the communication device receives the response to the security challenge from the remote electronic device and determines whether the response to the security challenge matches the expected response before any user identification credentials or other user personal information is entered to the remote electronic device and the one or more processors present a shared secret content marker on the user interface. 
Claim 3. 	(Currently Amended) The method of claim 1, further comprising[[:]]
receiving, with the communication device from the remote electronic device, [[a]] the shared secret content marker

Claim 6.	(Currently Amended) The method of claim 3, wherein: 
the request to authenticate the electronic device as the secure electronic device is received from a person attempting to authenticate the electronic device;

the shared secret content marker is known only to the person attempting to authenticate the electronic device.
Claim 8.	(Currently Amended) An electronic device, comprising:
a communication device in communication with a remote electronic device;
one or more processors operable with the communication device; and 

the communication device receiving a request to authenticate the remote electronic device as a secure electronic device;
the one or more processors generating a security challenge in response to receiving the request;
the communication device transmitting the security challenge to the remote electronic device and receiving a response to the security challenge from the remote electronic device; and
the one or more processors determining whether the response to the security challenge from the remote electronic device matches an expected response to the security challenge that is a function of a secret key assigned to the remote electronic device;
wherein the communication device receives the response to the security challenge from the remote electronic device and determines whether the response to the security challenge matches the expected response before any user identification credentials or other user personal information is entered to the remote electronic device and the one or more processors present a shared secret content marker identifying the electronic device as the secure electronic device on a user interface.
Claim 14.	(Currently Amended) A method in an electronic device, the method comprising:
receiving, with a communication device of the electronic device from a companion electronic device in electronic communication with the communication device, a request for a remote electronic device to authenticate the electronic device as a secure electronic device;

receiving, with the communication device of the electronic device from the remote electronic device across the network, a security challenge;
obtaining, with one or more processors of the electronic device using a secret key stored in an encrypted memory of the electronic device, a response to the security challenge; and
transmitting, with the communication device to the remote electronic device across the network, the response to the security challenge before any user identification credentials are released by the companion electronic device; and
presenting a shared secret content marker identifying the electronic device as the secure electronic device on a user interface of the electronic device. 

Examiner’s Reasons for Allowance
Independent claim 1  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations: obtaining a response to the security challenge using a secret key stored in an encrypted memory of the electronic device; and transmitting the response to the response to the security challenge to the remote electronic device; and wherein the communication device receives the response to the security challenge from the remote electronic device and 
Independent claim 8  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a device besides other limitations: determining whether the response to the security challenge from the remote electronic device matches an expected response to the security challenge that is a function of a secret key assigned to the remote electronic device; and wherein the communication device receives the response to the security challenge from the remote electronic device and determines whether the response to the security challenge matches the expected response before any user identification credentials or other user personal information is entered to the remote electronic device and present a shared secret content marker identifying the electronic device as the secure electronic device on a user interface.
Independent claim 14  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations: obtaining, with one or more processors of the electronic device using a secret key stored in an encrypted memory of the electronic device, a response to the security challenge; and transmitting, with the communication device to the remote electronic device across the network, the response to the security challenge before any user identification credentials are released by the companion electronic device; and presenting a shared secret content marker identifying the electronic device as the secure electronic device on a user interface of the electronic device. 

Closest prior art in the record, US 2015/0180869 A1 (hereinafter Verma) teaches a cloud-based method for authentication for client/ electronic devices. The method involves registering one or more electronic devices for a client account for a relying party with an authenticator. A request for access to one or more services for the client account is sent by a particular electronic device to the relying party. A request for authentication is sent from the relying party to the particular electronic device. The request for authentication is redirected to the authenticator. A signed response corresponding to the relying party is generated by the authenticator in response to the request for authentication. The signed response is forwarded to the relying party. Access to one or more requested services is granted (See Title and Abstract) Furthermore, Verma appears to teach obtaining a response to the security challenge using a secret key from a cloud authenticator (See figure 3.331); However,  Verma fails to teach expressly obtaining a response to the security challenge using a secret key stored in an encrypted memory of the electronic device; and wherein the communication device receives the response to the security challenge from the remote electronic device and determines whether the response to the security challenge matches the expected response before any user identification credentials or other user personal information is entered to the remote electronic device and present a shared secret content marker on the user interface. 

Closest prior art in the record, US 2017/0048275 A1 (hereinafter John et al) teaches a method for security policy tagging is provided that supports a logically nested or hierarchical structure. Tags may be time- and/or event-altered, such as when a user who is denied access at  John et al  fails to teach expressly obtaining a response to the security challenge using a secret key stored in an encrypted memory of the electronic device; transmitting the response to the response to the security challenge to the remote electronic device; and wherein the communication device receives the response to the security challenge from the remote electronic device and determines whether the response to the security challenge matches the expected response before any user identification credentials or other user personal information is entered to the remote electronic device.
                                                                     Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494